DETAILED ACTION

Election/Restrictions
Claim 25 is allowable. The restriction requirement between Group I and Group IV, as set forth in the Office action mailed on 04/23/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 04/23/2020 is partially withdrawn.  Claims 41-48, directed to Group II, Group III, and Group IV, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Elizabeth Holowacz on 02/10/2021.
The application has been amended as follows: 

Regarding claim 41, the phrase “portions corresponding to a sacrificial holder, which previously held the first and second impregnated woven or knitted structures temporarily in contact with each other, the portions resulting from breakage of the sacrificial holder” in lines 10-12 has been replaced with:
--at least one sacrificial holder for temporarily holding the first and second impregnated woven or knitted structures in contact with each other, and connecting the first and second woven or knitted fabrics together, 
wherein each sacrificial holder is unbroken in the tire assemblage and structured such that, when the first and second impregnated woven or knitted structures are separated from one another during a tire manufacturing process, each sacrificial holder breaks before any breakage of the bearing elements, 
wherein each sacrificial holder includes a threadlike sacrificial temporary holding element, and 
wherein each threadlike sacrificial temporary holding element extends along a length thereof in an alternating pattern from the first woven or knitted fabric toward the second woven or knitted fabric and then from the second woven or knitted fabric toward the first woven or knitted fabric--

Regarding claim 43, the phrase “portions corresponding to a sacrificial holder, which previously held the first and second impregnated woven or knitted structures temporarily in contact with each other, the portions resulting from breakage of the sacrificial holder” in lines 13-15 has been replaced with:
--at least one sacrificial holder for temporarily holding the first and second impregnated woven or knitted structures in contact with each other, and connecting the first and second woven or knitted fabrics together, 

wherein each sacrificial holder includes a threadlike sacrificial temporary holding element, and 
wherein each threadlike sacrificial temporary holding element extends along a length thereof in an alternating pattern from the first woven or knitted fabric toward the second woven or knitted fabric and then from the second woven or knitted fabric toward the first woven or knitted fabric--

Allowable Subject Matter
Claims 25-26 and 29-48 are allowed.
The following is an examiner’s statement of reasons for allowance: no prior art of record is considered to teach or suggest the combination of limitations of claim 25, claim 41, claim 43, or claim 44. In particular, the limitations wherein “each threadlike sacrificial temporary holding element extends along a length thereof in an alternating pattern from the first woven or knitted fabric towards the second woven or knitted fabric and then from the second woven or knitted fabric towards the first woven or knitted fabric.” 
The closest prior art of record is considered to be Orlewski et al. (US 2018/0154694) (of record), Neville et al. (US 3,979,536) (of record), and any one of Reuter (US 5,407,701) (of record) (“Reuter ‘701”), Doisneau et al. (US 2014/0235125) (of record) and/or Reuter (US 2006/0033231) (of record) (“Reuter ‘231”), as discussed in the previous office action of record. 
None of the references cited above teach or suggest a sacrificial temporary holding element extends along a length thereof in an alternating pattern from the first woven or knitted fabric towards the second woven or knitted fabric and then from the second woven or knitted fabric towards the first woven or knitted fabric. Neville does not disclose the alternating pattern, nor does modified Orlewski teach or 
Claims 26 and 29-40 are allowable by dependence on claim 25. 
Claim 42 is allowable by dependence on claim 41. 
Claims 45-48 are allowable by dependence on claim 44. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 7:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN WHATLEY can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 



/SEDEF PAQUETTE/
Examiner, Art Unit 1749
	
/ROBERT C DYE/Primary Examiner, Art Unit 1749